Title: IX. Committee Report on Fortifying Harbors, 24 June 1776
From: Adams, John,Continental Congress
To: 


      
       
        ante 24 June 1776
       
      
      The Committee appointed to consider what Harbours are proper to be fortified, have attended that Service, and come to the following Resolutions. vizt
      Resolved as the opinion of this Committee, that the Harbour of Cape Ann, in the Colony of Massachusetts Bay, ought to be fortified, and to this End that Twenty Pieces of large Cannon, with Ten Eighteen Pounders and Ten Twenty four Pounders, be procured at the Continental Expence and sent to that Place, and that the Commanding officer in the Eastern Department be directed to order an Engineer to dispose of said Cannon to the best Advantage for the Defence of that Harbour, and also to order a sufficient Number of Troops there to do the necessary Work.
      Resolved That Twenty two Pieces of heavy Cannon, Eighteen and Twenty four Pounders, be furnished at the Expence of the Continent for the Fortification of the Harbour of New London, and that Governor Trumbull be impowered to raise three Companies of Troops on the Continental Establishment of Pay, Rations, and Disbursements, to be stationed at New London to Garrison the Forts there and defend the Harbour.
      Resolved that the Marine Committee be impowered and instructed, to build, Man and equip two large Row Gallies for the Defence of little Egg Harbour, so called, in the Colony of New Jersey.
     